Citation Nr: 0804354	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for major depression.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals, malaria.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.	  

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for PTSD, tinnitus, hearing loss, residuals of 
malaria, and gastritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In January 2006, the veteran submitted additional evidence, 
which consisted of VA Medical Center (VAMC) progress notes, 
dated from February 2005 to November 2005.  The veteran has 
waived initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304(c) (2007).  Consequently, the Board may proceed 
with the adjudication of this claim.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not link the 
veteran's hepatitis C to his active duty service. 

3.  The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of depression during 
service and the competent medical evidence of record does not 
otherwise link depression to an incident in the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  

2.  Depression was not incurred in or aggravated by active 
service and is not presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

That said, the Board finds that in correspondence dated in 
February 2004, the RO fulfilled the duty to notify as 
provided by the VCAA.  In that correspondence, the RO 
informed the veteran of the evidence necessary to establish 
entitlement to service connection for hepatitis C and 
depression.  The RO also informed the veteran what evidence 
VA would obtain, and what evidence he was expected to obtain 
in support of his claim.  The RO also essentially requested 
that he provide any evidence in his possession that pertained 
to his claim, namely by requesting enough information about 
relevant records so that VA could obtain them on his behalf 
as well as "any information that you think will support your 
claim."  

The RO also provided the veteran with specific instructions 
for his hepatitis C claim.  The RO informed the veteran that 
entitlement to service connection for hepatitis C required, 
among other things, either an in-service diagnosis, symptoms 
of the disease in service, or exposure to risk factors while 
in service.  The RO provided the veteran with a risk factor 
questionnaire in order to identify risk factors associated 
with the disease.  The veteran has not responded to this 
notice or provided VA with a completed hepatitis C risk 
factor questionnaire.     

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The veteran's service medical records and 
VAMC treatment records have been associated with the claims 
file.  

In this case, VA did not provide the veteran with a VA 
examination with respect to either of the claims decided 
herein, but finds that an examination was not required.  VA 
is only required to provide medical examinations or obtain 
medical opinions in certain circumstances.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  The 
duty to provide a medical examination or obtain a medical 
opinion arises only if, among other things, the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but establishes that 
the veteran suffered an event, injury, or disease in service 
or that certain diseases manifested during an applicable 
presumptive period.  Id.  For reasons explained more fully 
below, the evidence does not establish that an in-service 
event, injury, or disease occurred.  Thus, VA had no duty to 
provide a medical examination for either the hepatitis C or 
the depression claim and the failure to do so was not a 
breach of its duty to assist.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Psychosis is presumed to be service-connected if it becomes 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  38 C.F.R. §§ 3.307(a), 
3.309(a) (2007).

Hepatitis C

Neither the veteran nor his representative has offered any 
statements in support of his claim for hepatitis C, such as 
how the veteran believes he was exposed to the hepatitis C 
virus in service.  Moreover, as noted above, the veteran 
failed to complete a hepatitis C risk factor questionnaire 
that the RO had provided to him.  The veteran's service 
medical records were negative for either treatment or a 
diagnosis of hepatitis C and the evidence does not otherwise 
show that he was diagnosed with hepatitis C at any time 
during his active duty service.  

The medical evidence does not otherwise link the veteran's 
hepatitis C to his active duty service.  The medical evidence 
pertaining to the veteran's hepatitis C claim includes VAMC 
treatment records, dated from July 1997 to November 2005, 
confirming a diagnosis for the disease.  The earliest 
reference to hepatitis C is found in a history and physical 
examination note, dated in March 1999.  In that note, N.T., 
Registered Nurse, stated that the veteran had been diagnosed 
for hepatitis C, but did not specify when the veteran had 
been diagnosed.  Subsequent records dated the diagnosis to 
sometime in 1997.  Dr. A.N., in an outpatient treatment note 
dated in March 1999, reported that the veteran had a history 
of hepatitis C since 1997, according to the veteran.  In a 
co-general medicine note, dated in August 2001, Dr. J.M. 
reported that the veteran had been diagnosed in 1998.  
Although the record does not show the precise date of 
diagnosis, the evidence does not suggest, nor has the veteran 
contended, that he had been diagnosed at any time prior to 
1997, or more than 25 years after his discharge from active 
duty service.  

The record also indicates that the veteran has multiple 
hepatitis C risk factors, but none that have been attributed 
to his active duty service.  According to a progress note 
dated in April 2005, the veteran reported the following as 
hepatitis C risk factors: tattoo, intravenous drug use, 
intranasal cocaine use, body piercing, military exposure, 
multiple sexual partners, and sharing of needles and razors.  
There was no further explanation of "military exposure," 
either from the veteran or any of his healthcare providers.  
Without further explanation, this reference to military 
exposure provides no support for the veteran's claim.

The objective medical evidence, however, is indicative of 
several of the risk factors unrelated to service.  For 
example, in a VAMC general note, dated in January 1997, J.B., 
Registered Nurse, reported that the veteran was discharged 
from an inpatient treatment program for using intravenous 
drugs.  J.B. reported that a search of his room revealed 
syringes and an unidentified white powder.  The veteran also 
had what "clearly appeared" to be multiple injection sites 
on his arm according to J.B.  J.B. explained that there were 
10 to 15 marks in a row and that they were too small to be 
the result of intravenous catheter placement.  There are also 
multiple instances of alcohol abuse treatment documented in 
progress notes (see e.g. progress note dated July 2000).  
Last, in a physical examination report, dated in July 1997, 
the examiner noted the presence of several tattoos.

The Board must deny the veteran's claim of entitlement to 
service connection for hepatitis C.  The veteran has 
identified no possible means of in-service exposure.  
Moreover, the competent medical evidence does not otherwise 
suggest a link between the current diagnosis and his active 
duty service.  Instead, the evidence shows that the veteran 
has multiple hepatitis risk factors, none of which is 
service-related.  The evidence weighs heavily against his 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  


Major Depression

Neither the veteran nor his representative has offered any 
statements in support of his claim for depression.  The 
veteran's service medical records, including his separation 
examination report, are also negative for treatment, 
complaints, or a diagnosis of depression in service.  There 
is also no evidence of treatment, complaints, or a diagnosis 
of depression within one year of the veteran's discharge from 
active duty in August 1970.   

The medical evidence shows that after service, the veteran 
had been diagnosed with depression, but not until more than 
two decades later.  Upon reviewing the medical evidence, the 
Board finds the earliest record of a depression diagnosis in 
VAMC treatment records dated in April 1993.  Subsequent VAMC 
treatment records, dated through November 2005, showed that 
the veteran continued to receive treatment for depression.  
Nothing in these treatment records, however, linked his 
depression to an incident of his active duty service.  
Without evidence of in-service treatment with symptomatology 
continuing to the present, service connection cannot be 
granted unless current medical evidence links the claimed 
condition to an incident in service.  Pond, 12 Vet. App. at 
346.  The medical evidence does not provide such a link and 
the claim must be denied.


ORDER

1.  Service connection for hepatitis C is denied.

2.  Service connection for depression is denied.


REMAND

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.  

In the February 2004 VCAA notice letter, the RO notified the 
veteran the he needed to produce new and material evidence to 
reopen the claims of entitlement to service connection for 
tinnitus, hearing loss, residuals of malaria and gastritis.  
The RO also described what was meant by "new and material 
evidence."  The RO also notified the veteran as to what the 
evidence needed to show to establish entitlement to the 
underlying service connection claims.  The RO did not, 
however, identify what specific evidence was required to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.  These notice errors are 
presumed to be prejudicial.  Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007).  Moreover, the veteran has not 
demonstrated actual knowledge of these elements and the Board 
has no basis to find that the presumption of prejudice has 
been rebutted.  The veteran should be provided such notice as 
required by Kent. 

The RO provided notice to the veteran with respect to his 
PTSD claim in a letter dated in March 2005.  The RO notified 
the veteran of what the evidence needed to show to establish 
entitlement to service connection for PTSD, but did not 
notify him of what the evidence needed to show to reopen the 
previously disallowed claim.  Kent, 20 Vet. App. at 9.  It 
follows then, that the veteran was not notified of what 
specific evidence was required to substantiate the element or 
elements required to establish service connection that were 
found insufficient in each of the previous denials.  The 
veteran should be provided with VCAA notice in compliance 
with Kent with respect to this claim as well.  

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with a letter 
describing what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection for the claims of tinnitus, 
hearing loss, residuals of malaria, 
gastritis, and PTSD that were found 
insufficient in the previous denials in 
July 1993 and April 1995.  Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006).  The 
veteran should also be notified that new 
and material evidence is needed to reopen 
his previously disallowed claims and 
provided with the definition of new and 
material evidence.   

2.  Thereafter, the issues of whether new 
and material evidence has been submitted to 
reopen claims of entitlement to service 
connection for tinnitus, hearing loss, 
residuals of malaria, gastritis, and PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


